     Case 2:15-ap-01535-BB      Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40                    Desc
                                  Main Document Page 1 of 16


1
2
                                                                        FILED & ENTERED
3
4                                                                              APR 24 2019
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY wesley DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12   In re:                                            CHAPTER 7

13   CLARK WARREN BAKER,                               Case No.: 2:15-bk-20351-BB
                                                       Adv No: 2:15-ap-01535-BB
14
                                                 ORDER HOLDING DEFENDANT CLARK
15                                               WARREN BAKER IN CIVIL CONTEMPT
                                      Debtor(s).
16                                               AND DIRECTING THAT HE BE
                                                 INCARCERATED UNTIL HE PERFORMS
17                                               CERTAIN ACTS, MAKING ADDITIONAL
                                                 FINDINGS AND IMPOSING ADDITIONAL
18
                                                 SANCTIONS
19
                                                       Date:      April 2, 2019
20   JAMES MURTAGH, M.D.,                              Time:      10:00 AM
                                                       Courtroom: 1539
21                                    Plaintiff(s),
22        v.

23
     CLARK WARREN BAKER,
24
25
                                   Defendant(s).
26
27
              The Court conducted a hearing at 10:00 a.m. on April 2, 2019 in Courtroom 1539
28
     of the above-entitled Court on its February 19, 2019 “Order to Show Cause re




                                                      -1-
     Case 2:15-ap-01535-BB          Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40          Desc
                                      Main Document Page 2 of 16


1    Contempt” [Docket No. 413] (the “February OSC”). Defendant Clark Warren Baker
2    (“Baker”), and his attorney Jessica Ponce, were personally present at that hearing.
3    Other appearances were as noted in the record at the time of hearing on the February
4    OSC.
5           The February OSC outlined numerous respects in which Baker had failed to
6    comply with prior orders of this Court (collectively, the “Earlier Orders”) and directed
7    Baker to show cause why the Court should not take certain additional steps based on
8    this noncompliance (collectively, the “Additional Steps”), which included without
9    limitation:
10                 1. holding Baker in civil contempt and directing that he be incarcerated until
11                    that he performed each of the “Affirmative Acts” outlined in paragraph 8 of
12                    the February OSC;
13                 2. referring Baker to the United States Attorney for criminal prosecution for
14                    spoliation of evidence;
15                 3. making the “Additional Findings” set forth in paragraph 11 of the February
16                    OSC;
17                 4. issuing a report and recommendation to the District Court that Baker be
18                    held in criminal contempt and incarcerated for a period of not less than 90
19                    days as punishment for his failure to comply with prior orders of this Court;
20                    and
21                 5. striking Baker’s answer to complaint and entering judgment for the plaintiff
22                    in this action.
23   February OSC at pp. 4-5.
24          The February OSC directed Baker to file and serve any response to the February
25   OSC not later than March 19, 2019 and to include in that response his own declaration
26   under penalty of perjury containing the information set forth in paragraphs 7(a) through
27   (t) of the February OSC. If Baker planned to defend himself against the prospect of
28   being held in civil contempt or having any of the other adverse consequences outlined




                                                    -2-
     Case 2:15-ap-01535-BB      Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40                Desc
                                  Main Document Page 3 of 16


1    in the February OSC order imposed upon him on the ground that it was not possible for
2    him to comply with the Earlier Orders, the February OSC directed Baker to file and
3    serve not later than March 19, 2019 his declaration under penalty of perjury containing
4    the information set forth in paragraphs 9(a) and 9(b) on pages 8 through 10 of the
5    February OSC.
6           Baker did not file either his declaration containing the information set forth in
7    paragraphs 7(a) through 7(t) of the February OSC or his declaration containing the
8    information set forth in paragraphs 9(a) and 9(b) by March 19, 2019. Instead, counsel
9    for Baker filed a memorandum of points and authorities and a brief declaration in which
10   she authenticated an email that she sent to counsel for the plaintiff passing along
11   hearsay statements made by Baker to her concerning some of the information
12   requested by the February OSC [see Declaration of J. Ponce, filed March 19, 2019,
13   Docket No. 423-1 and Exhibit 1 thereto]. At the hearing held April 2, 2019 on the
14   February OSC, the Court sustained plaintiff’s evidentiary objections to the admission of
15   Exhibit 1 to that declaration based on declarant’s lack of personal knowledge. Baker
16   attempted to address the required issues belatedly by filing his own declaration on April
17   2, 2019 [Docket No. 442]; however, inasmuch as that declaration was late-filed, it was
18   not considered by the Court at the April 2 hearing on the February OSC.
19          Instead, at the April 2 hearing, the Court found that Baker had failed to show
20   cause why the Court should not take the Additional Steps and outlined which of the
21   Additional Steps it intended to take. However, in order to give Baker one final
22   opportunity to demonstrate that the Court should not take these Additional Steps, the
23   Court agreed not to enter an order taking any of the Additional Steps until on or after
24   April 19, 2019, and gave Baker until April 9, 2019 to file and serve a more complete
25   response to the February OSC providing all of the information requested therein and
26   gave plaintiff to and including April 16, 2019 to file and serve a response to anything
27   that Baker might file.
28




                                                  -3-
     Case 2:15-ap-01535-BB     Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40            Desc
                                 Main Document Page 4 of 16


1          The Court has reviewed and considered the April 9, 2019 “Amended Declaration
2    of Clark Baker in Response to Order to Show Cause re Contempt” [Docket No. 453]
3    (the “Baker Declaration”) and the April 16, 2019 “Reply by Plaintiff James Murtagh,
4    M.D.: (A) to Amended Declaration of Clark Baker; and (B) in Support of Court’s Order to
5    Show Cause re Contempt; Memorandum of Points and Authorities; Declaration of John
6    Wallace” [Docket No. 462]. Based on its review of the foregoing, the Court hereby
7    makes the following finding of fact and conclusions of law:
8              1. In the context of a contempt proceeding for failure to comply with a court
9                 order, the party alleging that he lacks the present ability to comply with
10                that order bears the burden of proving “categorically and in detail” why he
11                is unable to comply. United States v. Rylander, 460 U.S. 752, 755 (1983).
12             2. The assertion of a Fifth Amendment privilege is not a substitute for
13                evidence that would assist the party claiming privilege in meeting his
14                burden of production. If a party declines to come forward with evidence
15                demonstrating his inability to comply because he wants to preserve his
16                Fifth Amendment privilege, a court may find that he has failed to carry his
17                burden. Id. at 758-61.
18             3. Baker cannot claim a Fifth Amendment privilege to refuse to testify on
19                matters as to which he has already offered testimony. McGautha v.
20                California, 402 U.S. 183, 215 (1971) (“a defendant who takes the stand in
21                his own behalf cannot then claim the privilege against cross-examination
22                on matters reasonably related to the subject matter of his direct
23                examination).
24             4. Baker has previously testified on several occasions as to whether he has
25                any electronic devices that contain information relevant to this adversary
26                proceeding, whether he has deleted data from any such devices, whether
27                he has made backups of that data, whether he has produced this data
28                through discovery, etc. He cannot now claim a Fifth Amendment privilege




                                                -4-
     Case 2:15-ap-01535-BB    Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40               Desc
                                Main Document Page 5 of 16


1                and refuse to testify with regard to any matter reasonably related to these
2                areas.
3             5. Baker has failed to demonstrate that he is faced with a substantial hazard
4                of self-incrimination with regard to several of the areas as to which he was
5                asked to provide, but refused to provide, testimony, including (a) whether
6                he paid any money to his prior attorney, and, if so, how much and the
7                source of the money used to make that payment; (b) whether he has any
8                backups of any of the electronic data on his devices; (c) the identify of
9                anyone in possession of any such backups; (d) the location of any such
10               backups; (e) any steps he has taken in an effort to acquire any backups;
11               and (f) any efforts he has made to recover any information that may have
12               been deleted.
13            6. Baker is not permitted to be the final arbiter or whether a Fifth Amendment
14               privilege is available here. It is for the Court to decide whether or not he is
15               entitled to assert this privilege, United States v. Neff, 615 F.2d 1235,
16               1239-40 (9th Cir. 1980), and Baker has not provided enough information to
17               persuade this Court that he is so entitled.
18            7. Baker has failed to provide sufficient information about his financial
19               condition and work situation to enable the Court to assess whether or not
20               he has the financial ability to pay all or any portion of the sanctions
21               imposed. It is this Court’s understanding that Baker has generally worked
22               as an independent contractor, not as an employee, and his declaration
23               merely states that he is not currently employed. It does not provide any
24               information as to whether he has been retained on any projects or is
25               currently performing services of any kind for compensation.
26
27
28




                                                -5-
     Case 2:15-ap-01535-BB     Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40               Desc
                                 Main Document Page 6 of 16


1    In light of the foregoing, and other good cause appearing therefor,
2          IT IS ORDERED as follows:
3          1. Defendant Clark Baker is hereby held in civil contempt of this Court for:
4                 a. Violating this Court’s October 5, 2017 order [Docket No. 291] (the
5                     “October Order”) by:
6                         i. purposefully and intentionally reducing the size of his Hushmail
7                            account to 9 Megabytes (MB) from 155 MB of data (the “Data
8                            Reduction”) and deleting “subaccounts,” including
9                            murtaghinfo@nym.hush.com; drm@nym.hus.com,
10                           cbaker@nym.hush.com and electricfamily@nym.hush.com,
11                           after the Court issued the October Order requiring Baker to
12                           provide plaintiff’s expert with access to this data; and
13                       ii. changing the username and/or password to
14                           jamesmurtaghmdtruth.com without the permission of this Court
15                           after delivering access information to plaintiff’s expert for the
16                           purpose of undermining the requirement of the October Order
17                           that plaintiff’s expert be given the same access to this site as
18                           defendant’s expert witness;
19                b. Violating this Court’s April 13, 2018 “Order on Plaintiff’s Motion for
20                    Relief Based on Defendant’s Violation of this Court’s October 5, 2017
21                    Order, Etc.” [Docket No. 339], by failing to restore the emails that he
22                    removed from his Hushmail account as part of the Data Reduction and
23                    failing to restore the subaccounts referenced above; and
24                c. Violating this Court’s June 26, 2018 Order to Show Cause [Docket No.
25                    361] (the “June Order”) by:
26                        i. Failing to restore all of the data that he deleted;
27                       ii. Failing to produce all of the restored data to plaintiff’s counsel;
28




                                                 -6-
     Case 2:15-ap-01535-BB      Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40            Desc
                                  Main Document Page 7 of 16


1                       iii. Failing to preserve all of Baker’s Data, as defined in the June
2                           Order;
3                       iv. Failing to send out the required Preservation Notices, as defined
4                           in the June Order; and
5                       v. Failing to file the required Compliance Declaration, as defined in
6                           the June Order.
7          2. Defendant Clark Warren Baker shall be remanded to the custody of the
8             United States Marshal’s Service of the Central District of California to be
9             detained in custody in this district until he has purged his contempt by
10            demonstrating to the satisfaction of this Court that he has done each of the
11            following (collectively, the “Required Affirmative Acts”) other than any of the
12            Required Affirmative Acts as to which he has proven “categorically and in
13            detail” that he is unable to perform such act:
14               a. delivered to Mr. Broom all electronic devices containing Baker’s Data
15                   not currently in the possession of the Los Angeles Police Department
16                   that he has not previously turned over to Mr. Broom that are within his
17                   possession or custody, under his control or within the possession or
18                   custody of someone who is holding the device on his behalf or at his
19                   request;
20               b. removed any and all encryption of Baker's Data or provided Mr. Broom
21                   with all information that he needs to access all encrypted data;
22               c. produced to Murtagh the native, electronic version of all documents
23                   previously produced by PDF or previously produced in paper form as
24                   required by paragraph A of this Court's December 14, 2017 "Order on
25                   Plaintiff's Motion for Protective Order re 435 Late Produced
26                   Documents, Etc." [docket no. 312];
27
28




                                                -7-
     Case 2:15-ap-01535-BB       Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40       Desc
                                   Main Document Page 8 of 16


1                d. delivered to Mr. Broom all of the information and authorizations
2                   necessary for him to access any information stored by or for Baker at
3                   NetSource; and
4                e. filed and served his own declaration under penalty of perjury
5                   containing all of the following information:
6                       i. whether any backups and/or copies were ever made of any of
7                          the data currently on his devices or formerly on any electronic
8                          device that he has used at any time since January 1, 2000;
9                      ii. the name of and contact information for the custodian(s) of each
10                         and every such backup or copy;
11                     iii. the location(s) of any such backups or copies;
12                     iv. the name of and contact information for anyone, other than the
13                         Los Angeles Police Department, in possession of any of
14                         electronic device used by Baker since January 1, 2000 that was
15                         not already provided to Mr. Broom (the "Retained Devices");
16                     v. the location of each of the Retained Devices;
17                     vi. for each electronic device that Baker possessed at one time but
18                         claims to no longer possess, the date of the disposition of that
19                         device and a description of the disposition (in other words, was
20                         the device recycled, and, if so, where? Was it given away or
21                         donated? If so, to whom? Was it discarded? If so, how? Etc.);
22                    vii. with regard to each item in Group One on pages 7 through 8 of
23                         Baker’s Amended Declaration [Docket No. 452], a description of
24                         the manner in which the device was disposed of and the
25                         approximate date on which the disposal occurred;
26                    viii. with regard to each item in Group Two on pages 8 through 9 of
27                         Baker’s Amended Declaration [Docket No. 452], a description
28                         of:




                                               -8-
     Case 2:15-ap-01535-BB   Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40            Desc
                               Main Document Page 9 of 16


1                            1. whether Baker is in possession of the device;
2                            2. if Baker is not in possession of the device, who is
3                                   currently in possession of the device and how that person
4                                   may be contacted; and
5                            3. if Baker disposed of the device, when the disposal
6                                   occurred, the manner in which the device was disposed
7                                   of and the person or entity to whom the device was given
8                                   for disposal.
9                     ix. an accounting of how much Baker has paid (or how much has
10                        been paid on Baker’s behalf) to date in attorneys' fees and costs
11                        in connection with this adversary proceeding (the dates, payors,
12                        amounts and recipients of the payments);
13                    x. the source of any funds that Baker or anyone else used to pay
14                        attorneys' fees on Baker’s behalf in this adversary proceeding;
15                    xi. the source of the funds that Baker used, or were used on
16                        Baker’s behalf, to pay sanctions previously awarded in this
17                        action;
18                   xii. an accounting of all income, compensation or gifts that Baker
19                        has received or that has been paid on his behalf from any
20                        source since January 1, 2016;
21                   xiii. a list of all persons who have paid money to or for the benefit of
22                        Baker for any purpose since January 1, 2016 and the date and
23                        amount of each payment; and
24                   xiv. whether Baker has performed each of the Required
25                        Affirmative Acts and, as to any act that he has not
26                        performed, a description that explains “categorically and in
27                        detail” why he cannot perform that act.
28




                                                    -9-
     Case 2:15-ap-01535-BB     Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40            Desc
                                Main Document Page 10 of 16


1
2          3. A warrant for the arrest of defendant Clark Warren Baker shall issue upon a
3             copy of this order.
4          4. The Court will refer Baker to the United States Attorney for criminal
5             prosecution for spoliation of evidence, including without limitation the
6             Hushmail Data Reduction described in the June Order and the additional data
7             deletions set forth in the Additional Findings below.
8          5. The Court hereby makes the following Additional Findings:
9                a. Baker deleted multiple files on the Baker Devices after the Court
10                   issued its September 28, 2018 Order [docket no. 393] (the “September
11                   Order”). Specifically, on Device AA3, files were placed in the Recycle
12                   Bin, Emails were deleted, and files accessed after the September
13                   Order was entered were deleted.
14               b. Baker created a Protonmail email account in the name of Sheri
15                   Bluebond.
16               c. Baker intended to create a website in Judge Sheri Bluebond's name.
17               d. Baker represented to Mr. Broom that "the "@nym.hush.com" Email
18                   accounts specifically requested in this Court’s September 6, 2018
19                   order appointing Neil Broom as its neutral expert [Docket No. 380] (the
20                   “Neutral Expert Order”) were "dead" and "deleted" and "no longer
21                   available for preservation."
22               e. The following is a complete listing of the devices that Baker turned
23                   over to Mr. Broom:
24
25
26
27
28




                                               -10-
     Case 2:15-ap-01535-BB        Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40           Desc
                                   Main Document Page 11 of 16


1
2                Item# Description                                   Evidence ID
3                     1           Custom Desktop - Black Case              AA (AA1,AA2,AA3)
4                     2           MacBook Air Laptop - Model A1466         AB
5                     3           Seagate Backup Plus Portable Drive       AC
6                     4           Western Digital MyBook                   AD
7                     5           iPhone 8                                 AE
8                     6           LaCie Hard Drive Case (Orange)           AF
9                     7           HP Pavilion dv5000 Laptop                AG
10                    8           Dell XPS 1340 Laptop - Model PP I7S      AH
11
12               f. Baker has custody or control of additional devices that should have
13                    been, but were not, turned over to Neil Broom (“Mr. Broom” or the
14                    “Neutral Expert”) pursuant to the Neutral Expert Order.
15               g. Baker has not provided the password and instructions to access the
16                    encrypted "Birthday 2.wmv" file (TrueCrypt).
17               h. Baker destroyed electronic evidence by overwriting data and then
18                    reformatting Device AC.
19               i.   Baker has not given the Neutral Expert multiple USB Devices that
20                    fall within the definition of "Baker's Devices" and should have been
21                    produced to Mr.Broom in response to the Neutral Expert Order for
22                    preservation and examination.
23               j.   It took Baker twelve days to comply with the Court's order to turn
24                    the Baker Devices over to the Neutral Expert.
25               k. On Device AC VHD and Device AH, the file "Birthday 2.wmv" was
26                    created on April 1, 2017.
27               l.   On Device AC, the file "Birthday 2.wmv" was created on September
28                    11, 2018.




                                                  -11-
     Case 2:15-ap-01535-BB     Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40           Desc
                                Main Document Page 12 of 16


1                m. The "Birthday 2.wmv" file is actually a TrueCrypt Volume, and,
2                   therefore, data could have been added or deleted inside the encrypted
3                   volume, while still maintaining the 5.11GB file size.
4                n. On Device AA3, TrueCrypt was installed on July 1, 2018 and run on
5                   the following dates: September 7, September 8, September 11, and
6                   September 18, 2018, for a total of 7 runs.
7                o. The Neutral Expert contacted Baker on December 14, 2018 and again
8                   on December 21, 2018, via iPhone Chat (iMessage) and requested his
9                   TrueCrypt password; however, Baker provided the wrong password to
10                  Mr. Broom on both occasions and claimed that he could not remember
11                  the correct password.
12               p. Baker was running the TrueCrypt application as late as the day he
13                  turned his devices over to the Neutral Expert.
14               q. Baker installed another encryption program named "Axcrypt" on May 5,
15                  2018 on Device AA3. Baker did not provide a list of files that he
16                  accessed with the Axcrypt encryption application or the password to
17                  unlock these files.
18               r. Baker is skilled in the use of encryption applications, knew he had
19                  used encryption on the Baker Devices and knew the Neutral Expert
20                  would need the passwords to access the encrypted files.
21               s. On Device AA3, Axcrypt was run on the following dates: September
22                  12, September 13, September 14, September 15, and September 17,
23                  2018, for a total of 30 runs.
24               t. On Device AH, Axcrypt was run on September 17, 2018.
25               u. On Device AA3, the Neutral Expert detected TrueCrypt Activity and
26                  directory names that appear relevant to this adversary proceeding.
27                  However, these directories do not appear to be on any of Baker's
28                  Devices.




                                               -12-
     Case 2:15-ap-01535-BB    Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40          Desc
                               Main Document Page 13 of 16


1                v. On September 7, 2018 at 2:53 P.M., the Neutral Expert emailed
2                   Baker's then Attorney Baruch Cohen to ascertain when Baker would
3                   meet for the Court Ordered evidence collection.
4                w. On September 7, 2018 at 4:46 P.M. (less than 2 hours later), Baker ran
5                   the TrueCrypt application on Device AA3. Baker mounted (connected
6                   to the encrypted volume) labeled "N:" and accessed multiple files
7                   (including "Pardo" and "Murtagh hush") on that volume.
8                x. On September 8, 2018, Baker again ran the TrueCrypt application on
9                   Device AA3. He mounted (connected to the encrypted volume) labeled
10                  "0:" and accessed multiple files (including "Message Source") on that
11                  volume. On this same date, Baker connected to a volume labeled "E:"
12                  and accessed directories named "Discovery," "goons," "batcave,"
13                  Pardo," and "Brown Pardo etc email." These directories do not appear
14                  on any of Baker's Devices delivered to Mr. Broom.
15               y. The directory "batcave" contains security and encryption files.
16               z. The directory "Brown Pardo etc email" contains "Pardo" and "Murtagh
17                  hush" files.
18               aa. Electronic evidence on Baker's Devices reveals that, on September
19                  11, 2018 at 6:50 AM, Baker connected Device AC (the Seagate
20                  Backup Plus Portable Drive) to Device AA3 (the Operating System
21                  hard drive in the Custom Desktop Black Case Computer). Baker then
22                  copied files (including 335GB of video files) to Device C from 8:35 AM
23                  until 9:52 AM.
24               bb. Device AC shows that on, September 11, 2018 at 10:35 AM, the
25                  Master File Table was created, which shows the device was
26                  reformatted. By so doing, Baker destroyed the previous data that was
27                  on the drive.
28




                                              -13-
     Case 2:15-ap-01535-BB    Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40         Desc
                               Main Document Page 14 of 16


1                cc. In the Neutral Expert Order, Baker was ordered not to destroy, alter,
2                   move, or remove any Baker's Data from the Baker Devices. Any data
3                   that had been previously stored on Device AC (and then deleted) was
4                   permanently destroyed by copying huge video files onto Device AC, by
5                   overwriting the old data with the new video files. Baker reformatted
6                   Device AC as a further step to destroy the previous contents of the
7                   device and prepare the device to hold new data.
8                dd. On September 11, 2018 at 4:05 PM, Device AC was used to store
9                   backup files from Device AH (the Dell XPS 1340 Laptop - Model
10                  PP17S). Baker engaged in this activity to generate worthless data for
11                  the purpose of thwarting Mr. Broom's forensic examination.
12               ee. Device AG originally contained a Windows XP Home Operating
13                  System. Log files show that, on January 30, 2010, a Linux Operating
14                  System (Ubuntu 4.4.1) was installed on the Device. The log files from
15                  the Linux Operating 1O System show that the laptop was only used on
16                  January 30, 2010, February 10, 2010 and February 13, 2010.
17               ff. A detailed examination of Device AG's hard drive shows a Linux Swap
18                  Partition. The Swap Partition on Device AG shows the following
19                  interesting entries:
20                     •   An entry with a Date of "25 Apr 2017"
21                     •   A Google entry "Safebrowsing-cache.google.com" dated "19
22                         May 2017"
23                     •   An entry for a file "/media/Qubes/rhs 8-3-16 james murtagh md
24                         FULL" PDF
25                     •   An entry for a file "/media/Qubes/8-2 Emory's Answer
26                         Crosscomplaint ER Murtagh's Spoofing Emails" PDF
27                     •   Many entries in the /media/Qubes directory" [Id.]
28




                                             -14-
     Case 2:15-ap-01535-BB    Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40              Desc
                               Main Document Page 15 of 16


1                gg. Additional entries on Device AG show "/media/Qubes" running on
2                   May 21 19, 2017.
3                hh. The entries on Device AG for "/media/Qubes" show that the Qubes
4                   Operating System was used on this Device; however the Neutral
5                   Expert was not provided the USB device with the Qubes Operating
6                   System.
7                ii. Baker was required by the terms of the Neutral Order to provide the
8                   Neutral Expert "'with functioning and effective physical and electronic
9                   access to Baker's Devices and Baker's Data at all Data Locations."
10               jj. Baker used the "Qubes" USB Device on Device AH and Device AB (a
11                  Virtual Machine running on the MacBook Laptop).
12               kk. Baker violated the Neutral Expert Order in the following ways:
13                      i. Baker failed to provide all Baker Devices to Mr. Broom,
14                         including those listed in the second of the Expert Reports
15                         [docket no. 403] at pp. 25-27, and all electronic devices
16                         identified by Baker at his September 18, 2015 examination
17                         [docket 380 at page 10, lines 23-25].
18                     ii. Baker encrypted data that should have been provided to Mr.
19                         Broom and failed to provide Mr. Broom with the information
20                         necessary to access that data.
21                     iii. Baker deleted data and destroyed data, including emails and
22                         documents relevant to this lawsuit, that he was ordered to
23                         turnover to Mr. Broom;
24                     iv. Baker intentionally took such steps in an effort to thwart Mr.
25                         Broom's forensic examination.
26                     v. Baker denied having any connection with the websites
27                         www.baddocjjm.com and www.shakedowndoc.com, and those
28                         denials are false.




                                                -15-
     Case 2:15-ap-01535-BB        Doc 466 Filed 04/24/19 Entered 04/24/19 08:05:40           Desc
                                   Main Document Page 16 of 16


1                         vi. Baker failed to send the letters that he was required by the
2                               terms of the Neutral Expert Order to send to Vendors,
3                               Witnesses, and Data Custodians and failed to provide Murtagh's
4                               counsel with a copy of all letters he sent.
5                 ll. Baker has not paid any of the monetary sanctions in the amount of
6                      $133,319.71 ordered by this Court in its September 28, 2016 Order
7                      Imposing Sanctions [Docket No. 393].
8                 mm.      Baker failed to reimburse Murtagh for Murtagh's payment in the
9                      amount of $22,870.00 towards Mr. Broom's Invoice #1142 (in the
10                     amount of $110,113.28), as required by the terms of the Neutral Expert
11                     Order.
12         6. The Court shall conduct a status conference on Baker’s performance of
13            the Required Affirmative Acts on June 11, 2019 at 10:00 a.m. in
14            Courtroom 1539 of the above-entitled Court. Unless he is in the custody
15            of the United States Marshal at that date and time, Baker shall appear
16            personally at this status conference.
17                                               ###
18
19
20
21
22
23
24
25       Date: April 24, 2019

26
27
28




                                                   -16-
